Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 1 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 2 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 3 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 4 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 5 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 6 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 7 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 8 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 9 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 10 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 11 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 12 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 13 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 14 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 15 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 16 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 17 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 18 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 19 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 20 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 21 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 22 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 23 of 24
Case 8:17-bk-10706-SC   Doc 139 Filed 10/13/17 Entered 10/13/17 15:22:13   Desc
                         Main Document    Page 24 of 24
